Fish, J.
Where a justice’s court execution was levied upon cotton and cows, a claim filed, and on the trial thereof “the property” was adjudged not subject, this court will not reverse a judgment of the superior court overruling a certiorari, sued out by the plaintiff in execution, when it can not be ascertained from the record whether the *468claim covered the cotton, or the cows, or both, and it is therefore, under the evidence set forth in the magistrate’s answer, impossible to determine- whether his judgment was right or wrong.
Argued February 23,
Decided March 24, 1898.
Certiorari. Before Judge Henry. Floyd superior court. January term, 1897.
Hal Wright, for plaintiff. M. B. Eubanks, contra.

Judgment afflrmed.


All concurring, except Gobb, J., absent.